DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1, recites in part:

i. with the four outward-facing camera clusters being attached to and disposed on the periphery of the top plate at points approximately 0, 90, 180, and 270 degrees around the center of the top plate; 
ii. with each of the four outward-facing camera clusters comprising a middle camera, a left wing camera, and a right wing camera; 
1. with the left wing camera facing a first direction, the middle camera facing a second direction, and the right wing camera facing a third direction; 
2. with the first direction diverging 15-60 degrees from the second direction, the second direction diverging 15-60 degrees from the third direction, and the third direction diverging 30-120 degrees from the first direction; 
iii. with the upward-facing camera attached to and disposed on the elevated platform and facing a direction substantially orthogonal to the first, second, and third directions; 
d. with the central controller coupled to each camera and configured to provide simultaneous signals to each camera to start or stop recording.

Claim 8, recites in part:

ii. with the four outward-facing camera cluster positioned at a point approximately 0 degrees around the center of the top plate, the second outward-facing camera cluster positioned at a point approximately 90 degrees around the center of the top plate, the third outward-facing camera cluster positioned at a point approximately 180 degrees around the center of the top plate, and the fourth outward-facing camera cluster positioned at a point approximately 270 degrees around the center of the top plate;
iii.;
iv. with each camera in the outward-facing camera clusters facing substantially away from the center of the top plate and in directions having a common plane;
v. with each outward-facing camera cluster comprising a left camera and a right camera, with the left camera having a first direction and a first field of view and the right camera having a second direction and a second field of view;
vi. with the first direction being an optical axis of the left camera and passing orthogonally through a center of the first field of view;
vii. with the second direction being an optical axis of the right camera and passing orthogonally through a center of the second field of view;
viii. with the first direction and second direction within each outward-facing camera cluster having a point of intersection;
ix. with the optical axis of the left camera of the first outward-facing camera cluster being substantially parallel to the optical axis of the right camera of the second outward-facing camera cluster, the optical axis of the left camera of the second outward-facing camera cluster being substantially parallel to the optical axis of the right camera of the third outward-facing camera cluster, the optical axis of the left camera of the third outward-facing camera cluster being substantially parallel to the optical axis of the right camera of the fourth outward-facing camera cluster, and the optical axis of the left camera of the fourth outward-facing camera cluster being substantially parallel to the optical axis of the right camera of the first outward-facing camera cluster.

Claim 14, recites in part:

	iii. with each outward-facing camera cluster comprising a left camera,
a middle camera, and a right camera, with the left camera having a first direction and a first field of view, the middle camera having a second direction and a second field of view, and the right camera having a third direction and a third field of view;
	iv. with the first direction being an optical axis of the left camera and passing orthogonally through a center of the first field of view;
	v. with the second direction being an optical axis of the middle camera and passing orthogonally through a center of the second field of view;
vi. with the third direction being an optical axis of the right camera and passing orthogonally through a center of the third field of view;
vii. with the first direction, second direction, and third direction within each outward-facing camera cluster having a point of intersection.


The above limitations are neither anticipated nor made obvious by the prior art of record (Thomas et al. (US 10,880,474 B1) and Schmit et al. (US 10,455,211 B2)).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 2-8 of Applicant’s remarks, filed 01/26/2022, with respect to rejections of claims 1-20 have been fully considered and are persuasive.  All rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425